Citation Nr: 0329911	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-12 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for residuals 
of compression fracture at L4, with fusion and herniated disc 
at L4-5, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from October 1952 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted an increased 
rating, from 20 to 40 percent, for the veteran's service-
connected back condition.  He has appealed that 
determination, contending an even higher rating is warranted.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disorder is 
manifested by subjective complaints of constant pain, 
moderate to severe overall limitation of motion, painful 
motion, and occasional flare-ups, resulting in at least 
moderate functional impairment. 

2.  The veteran has degenerative disc disease, but there have 
been no neurological findings appropriate to disc disease, 
and the severity of the veteran's back condition is not 
pronounced since there is no impairment of motor skills or 
muscle function and strength is only minimally weakened in 
the right leg.

3.  The flare-ups that the veteran experiences with respect 
to his back condition are not incapacitating.

4.  The veteran suffered a severe traumatic fracture of a 
lumbar vertebra during service, which has resulted in 
vertebral deformity and possible pseudoarthrosis.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 40 
percent for residuals of compression fracture at L4, with 
fusion and herniated disc at L4-5, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5285 and 5293 (2002 and 2003); 
38 C.F.R. § 4.71a, as amended by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

2.  The criteria for a 10 percent disability rating for 
demonstrable deformity of vertebral body, in addition to the 
40 percent disability rating currently in effect for lumbar 
disc disease, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5285 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to this claim.  There was a significant 
change in the law after the October 2000 rating decision in 
this case.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

It is unclear, at this time, whether the VCAA applies to this 
claim because it was filed before enactment of the law.  See 
Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 25, 2003).  
However, the factual scenario in Kuzma, as well as in the 
prior Federal Circuit cases of Dyment and Bernklau cited 
therein, was that proceedings were complete before VA when 
the VCAA was enacted.  See Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002).  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
this claim, and the Department's regulation implementing the 
VCAA, 38 C.F.R. § 3.159, expressly applies to claims filed 
before November 9, 2000, but not decided by VA as of that 
date.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001).

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as this 
one, and the potential prejudice to the veteran, the Board 
concludes the VCAA applies to this claim.  It would be 
harmless for the Board to require compliance with the VCAA if 
it did not apply to the claim.  In fact, it would be more 
advantageous to the veteran.  The veteran may waive the right 
to notice and duty to assist required by the VCAA, although 
the record does not reflect that he has done so. 

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the 2000 rating decision 
on appeal, as well as the statement of the case (SOC), 
together have adequately informed the veteran of the types of 
evidence needed to substantiate his claim.  Furthermore, in 
May and December 2001, the RO sent letters to the veteran 
explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letters informed the veteran what evidence and 
information VA would be obtaining.  The letters explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The May 2001 letter also informed him specifically of the 
evidence needed to substantiate a claim for an increased 
rating.  Both letters asked the veteran for complete 
information as to where he had been treated for his back 
condition (i.e., information needed to support his claim).  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board concludes that the VCAA notification letters sent 
to the veteran were legally sufficient.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), Nos. 02-7007, -7008, -7009, -7010 
(Fed. Cir. September 22, 2003); Disabled American Veterans, 
et. al. v. Secretary of Department of Veterans Affairs (DAV), 
327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit has held 
that 38 C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid 
to the extent they provide a claimant "not less than 30 
days" to respond to a VCAA notification letter because the 
regulations are contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  In this 
case, even though the letters did request a response within 
60 days, the December 2001 letter also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, the claimant was notified 
properly of his statutory rights.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  Here, 
the denial of the appellant's claim occurred in October 2000, 
before the VCAA was enacted.  VA had no option other than to 
send a VCAA notification letter in the midst of the appellate 
process already underway.  In other words, chronologically, 
it was impossible for VA to provide VCAA notification to this 
particular claimant before the initial denial of his claim.  

The claimant did have a full year to submit evidence after 
the VCAA notification.  In fact, he has had two years.  The 
Federal Circuit's concern in PVA that a claimant would be 
unaware of the time he had left to submit evidence is also 
inapplicable in the specific circumstances of this case.  The 
claimant was made aware in the June 2002 statement of the 
case that he had more time to submit evidence - an additional 
60 days - and he was also provided an additional 60 days to 
submit evidence following the Board's notification to him of 
a regulatory amendment.  He stated he had nothing to submit.  
Since this claimant was, as a matter of fact, provided at 
least one year to submit evidence after the VCAA 
notification, and it is clear that the claimant has nothing 
further to submit, adjudication of his claim can proceed.

With respect to VA's duty to assist the veteran, the RO 
obtained the VA evidence identified by the veteran, and he 
has not identified any private treatment.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to this claim.  The Board is 
not aware of a basis for speculating that relevant evidence 
exists that VA has not obtained.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2003).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
2000 and 2002.  Both VA examiners rendered opinions 
concerning the effect of the veteran's back condition on his 
functional abilities.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's back disorder since he was last 
examined in June 2002.  The veteran has not reported 
receiving any treatment (other than at VA, which records were 
obtained), and there are no records suggesting an increase in 
disability has occurred as compared to the 2002 VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  See also VAOPGCPREC 11-95 (the duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  

II. Analysis

The veteran's service-connected back disorder is now 
evaluated as 40 percent disabling.  He argues that his 
condition warrants a higher rating. 

The Board has reviewed all the evidence in this case, with an 
emphasis on the more recent evidence, consisting of VA 
examination reports dated in 2000 and 2002 and VA records for 
outpatient treatment received over the past few years.  The 
Board will summarize the relevant evidence where appropriate.

A claim must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. §§ 4.1, 4.41 (2003); Peyton 
v. Derwinski, 1 Vet. App. 282, 287 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (2003).  Since the issue in this case is entitlement 
to an increased rating, the present level of the disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. Part 4, § 4.40 (2003).

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Guimond v. Brown, 6 Vet. App. 69, 72 (1993).  
The Board must account for the evidence that it finds 
persuasive or unpersuasive and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  

The veteran's service-connected lumbar spine disability is 
rated under Diagnostic Code 5285-5293.  The hyphenated 
diagnostic code indicates that vertebral fracture under 
Diagnostic Code 5285 is the service-connected disorder, and 
disc disease under Diagnostic Code 5293 is a residual 
condition.  38 C.F.R. § 4.27 (2003).  The Board will consider 
whether an increased rating can be granted under either of 
these diagnostic codes, as well as consider any other 
potentially applicable diagnostic codes.

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also reiterated the changes to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243) for intervertebral disc syndrome.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Therefore, the 
Board must evaluate the veteran's claim under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  However, VA's Office of General Counsel has 
held that the amended rating criteria, if favorable to the 
claim, can be applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-00.

In an October 2003 letter from the Board, the veteran was 
provided notice of the amended regulations and given a 60-day 
opportunity to submit additional evidence or argument.  
38 C.F.R. § 20.903(c).  The veteran responded that he had 
nothing further to submit, other than his continued 
contention that he has continuous back pain.  Therefore, 
there is no prejudice to the veteran by this Board decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Residuals of fracture of vertebra can be rated under the old 
version of Diagnostic Code 5285 with a 100 percent rating 
where there is cord involvement and the veteran is bedridden 
or requires long leg braces.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2002).  A 60 percent rating could be assigned 
where there is no cord involvement but there is abnormal 
mobility requiring use of a neck brace (jury mast).  In this 
case, there is no indication the veteran's in-service spinal 
fracture involved the spinal cord.  He is not bedridden, nor 
does he use leg braces or a neck brace.  Therefore, a 60 or 
100 percent rating could not be assigned under the old 
version of Diagnostic Code 5285.  The new version, as will be 
discussed in more detail below, evaluates residuals of 
vertebral fracture under the General Rating Formula for 
Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5235, as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).  

However, the Board also notes that the old version of 
Diagnostic Code 5285 provided a separate 10 percent rating 
for demonstrable deformity of the vertebral body.  The 
revised criteria do not provide for a separate rating.  
However, since the version of Diagnostic Code 5285 that is 
more favorable to the veteran must be applied to his case, 
the Board concludes a separate 10 percent rating for 
demonstrable deformity is warranted for the following 
reasons.  During service, the veteran incurred a traumatic 
compression fracture of the third or fourth lumbar vertebra 
that was described as severe and extensive, and he underwent 
spinal fusion.  Subsequent service treatment records 
indicated the possibility of pseudoarthrosis and malunion at 
L1-2.  The 2000 VA examiner noted that the fusion was still 
in place between L3-4, but there was possible pseudoarthrosis 
between L4-5.  Pseudoarthrosis is a new, false joint arising 
at the site of an ununited fracture.  See Stedman's Medical 
Dictionary, 26th ed., at 1449 (1995).  What constitutes a 
demonstrable deformity was not defined in the prior version 
of Diagnostic Code 5285.  Resolving any reasonable doubt in 
the veteran's favor, the Board concludes that, based on the 
documented severity of the in-service fracture and the 
notations of possible pseudoarthrosis in service and in 2000, 
the veteran has disability equivalent to that caused by a 
demonstrable vertebral deformity.  The criteria for a 
separate 10 percent rating for vertebral deformity under the 
old version of Diagnostic Code 5285 have therefore been met.

The current 40 percent rating was granted under the old 
criteria for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Under that 
code, the maximum schedular rating of 60 percent is assigned 
for intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 
precedent opinion of VA's Office of General Counsel, 
VAOPGCPREC 36-97 (1997), held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.

Applying the medical evidence to the above criteria, the 
veteran complains of painful radicular symptomatology, 
especially when he overuses his lower extremities.  While 
there are subjective accounts of muscle spasm presented by 
the veteran, no muscle spasm was demonstrated on clinical 
examination, though there was evidence of tenderness on 
palpation of his paraspinous muscles.  The evidence indicates 
that the veteran experiences, at most, severe intervertebral 
disc syndrome whose constellation of symptomatology is 
consistent with the criteria for a 40 percent rating.  
However, the degree of his impairment as presented by the 
current medical evidence does not approach the level of 
pronounced intervertebral disc syndrome, as (a) there is no 
demonstrable muscle spasm; (b) ankle jerk is present; and (c) 
there is no medical evidence showing neurological findings 
appropriate to disc disease, which indicates that the 
veteran's disc disease had not progressed to the point where 
it interfered with his neurological functioning.  

The 40 percent rating assigned by the RO contemplates a 
severe level of symptoms.  After a thorough review of the 
evidence, the Board concludes that the veteran's lumbar spine 
disability is not productive of disability warranting 
assignment of a 60 percent evaluation.  The current medical 
evidence does not show loss of sensation or decreased 
reflexes.  The impairment of motor strength in the right leg 
is minimal (4/5 versus 5/5 on the left).  There is no 
evidence of postural abnormalities.  There is no evidence of 
decreased musculature of the back or legs, which indicates 
that the veteran continues to use those muscles.  He has no 
difficulty with bowel or bladder control.  The veteran does 
use a cane for assistance walking.  None of the objective 
findings are indicative of a pronounced lumbar spine 
disability.  

A 60 percent disability rating contemplates little 
intermittent relief.  However, the medical evidence clearly 
shows that the veteran, although consistently experiencing 
some level of pain and related symptoms, does have 
intermittent relief.  For example, he seeks outpatient 
treatment on a fairly infrequent basis, as shown by the VA 
outpatient treatment records.  The records showed treatment 
for back-related complaints in 1999 and 2000, but none in 
2001.  His symptoms have not been so severe that he has 
frequently sought medical treatment.  All in all, considering 
the absence of neurological findings (other than the mildly 
impaired strength discussed above) and the lack of recent 
treatment, the Board has no basis to conclude the veteran's 
disability is pronounced in nature.  Therefore, the 
assignment of a 60 percent rating for pronounced 
intervertebral disc syndrome is not warranted under the old 
criteria.

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome provide that preoperative 
or postoperative intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Assignment of a 40 percent rating for intervertebral disc 
syndrome is warranted when there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  Assignment of a 60 
percent rating for intervertebral disc syndrome is warranted 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
The revised schedule does not provide for an evaluation 
higher than 60 percent.  

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(1) (2003).  

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2) (2003).  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3) (2003).  

The exact length of time the veteran experiences painful 
symptomatology is unclear.  He alleges continuous back pain, 
but he also clearly experiences limited episodes of increased 
symptoms (flare-ups), self-described to occur with physical 
activity.  Regardless, the veteran's reported attacks of 
radicular pain do not precisely meet the level of 
"incapacitating episode" as defined by the revised 
criteria, which describes an incapacitating episode as being 
a period of acute signs and symptoms due to intervertebral 
disc syndrome which requires bed rest prescribed by a 
physician and treatment by a physician.  The veteran does not 
state at any time in the record that he experienced episodes 
of elevated radicular symptoms which lasted for more than a 
few days in duration, nor did he indicate that he was 
prescribed bed rest for these attacks.  Certainly, the 
evidence of record does not indicate that he has experienced 
incapacitating attacks of intervertebral disc syndrome.  In 
fact, as noted above, there is a significant lack of 
treatment for the past couple years.  As for assignment of a 
separate rating for neurological impairment, as discussed 
above, there is simply a lack of such symptomatology in this 
case, so a separate rating could not be assigned.

The most recent amendment to 38 C.F.R. § 4.71a changed the 
diagnostic codes for spine disorders to 5235 to 5243, and 
spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  However, 
Diagnostic Code 5243 can also be evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  

The criteria for a 40 percent rating are:  
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

The criteria for a 30 percent rating are:  
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine. 

A 20 percent rating is warranted for: 
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. 



A 10 percent rating is provided for:
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height. 

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  There is 
no medical evidence of specific nerve root pain in this case, 
so a separate rating for neurological symptomatology could 
not be assigned.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5), as added by 68 Fed. Reg. 51, 454 (Aug. 27, 
2003).  In this case, there is no medical evidence 
diagnosing ankylosis of the veteran's lumbar spine, and 
there are none of the above symptoms indicative of 
unfavorable ankylosis.  Therefore, the criteria for a 100 or 
50 percent rating are not met.  

Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 
51, 454 (Aug. 27, 2003).  The veteran did undergo surgery 
for his lumbar spine disorder, which involved fusion at L3-
4, and the 2000 VA examination also showed possible 
pseudoarthrosis between L4-5.  To the extent the prior 
fusion could be called favorable ankylosis (i.e., fixation 
of a spinal segment), this would still not result in a 
higher rating in this case.  The criteria for a 40 percent 
rating include favorable ankylosis of the entire 
thoracolumbar spine, and the veteran would have, at most, 
fixation of three vertebra.  Regardless, he is already rated 
at 40 percent.

As for a rating based on lumbar spine range of motion, the 
veteran would not even meet the criteria for a 40 percent 
rating under the revised schedule.  He has not exhibited 
forward flexion of the lumbar spine to 30 degrees or less.  
At most, he would be assigned a 20 percent rating under the 
new schedule for combined range of motion of the lumbar 
spine not greater than 120 degrees (it was 95 degrees total 
on the 2002 VA examination).  The results of the 2000 VA 
examination would only warrant a 10 percent rating based on 
forward flexion of the lumbar spine of 70 degrees or 
combined range of motion totaling 140 degrees.  

VA could also evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1), as 
added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).  The emphasis 
here is on the word "objective."  Although the veteran may 
complain of neurological symptoms (i.e., weakness of the 
lower extremities, radiating pain, etc.), there is no 
objective evidence of neurologic impairment.  The veteran 
has not alleged bowel or bladder impairment.  VA 
examinations have shown no muscular reflex abnormalities or 
sensory abnormalities.  He does have very slight impairment 
of muscle strength in the right leg (4/5 as compared to 5/5 
on the left), but such a symptom, standing alone, is 
insufficient to warrant a separate rating for neurologic 
impairment.  

Therefore, the revised General Rating Formula for Diseases 
and Injuries of the Spine is not more favorable to the 
veteran's claim for an increased rating.  As discussed in 
detail above, he would qualify for, at most, a 20 percent 
rating under these criteria.  The September 2002 revision to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243 effective September 2003) is also not more favorable to 
the veteran's claim for the reasons detailed above.  In 
summary, there is insufficient evidence of incapacitating 
episodes, as defined by regulation, to warrant a higher 
rating.  Therefore, the version of Diagnostic Code 5293 in 
effect when the veteran filed him claim is more favorable to 
him, and the currently-assigned 40 percent rating is 
continued under the code.  For the reasons detailed above, 
there is insufficient symptomatology to warrant assignment 
of a 60 percent rating under that code.

As for other diagnostic codes potentially applicable to the 
veteran's claim, not already discussed above, the old rating 
criteria only provided evaluations higher than 40 percent 
for ankylosis of the spine, which, as discussed above, the 
veteran does not have.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5286 and 5289 (2003).  All possible avenues for a 
higher rating under the amended criteria have already been 
discussed, since all spinal conditions are now rated under 
the general rating formula.  

The Board acknowledges that the veteran's back condition is 
disabling to him.  He does have limitation of motion, and 
there is no doubt the veteran experiences pain on motion of 
the lumbar spine.  It is reasonable to expect that his pain 
with motion of the lumbar spine increases significantly 
during flare-ups.  It is also reasonable that he would have 
difficulty with prolonged activities such as standing, 
lifting, walking, etc.  However, the current 40 percent 
disability rating adequately compensates the veteran for his 
limitation of motion, other symptoms, and any functional 
loss.  As indicated above, although limitation of motion of 
the lumbar spine is present, it is not sufficient to warrant 
a higher rating.  Also, with respect to the additional 
functional loss and/or limitation of motion the veteran 
experiences with flare-ups, it must again be noted that there 
is no muscle atrophy, which would be indicative of a severe 
level of functional loss resulting is disuse of the back 
muscles.  The veteran is apparently able to limit his back 
pain somewhat by restricting his activities.  There is no 
indication in the medical evidence that the veteran's 
disorder is severe enough to warrant surgery.  Moreover, he 
has been able to limit his outpatient treatment for the past 
couple of years, which indicates the severity of his disorder 
is manageable or bearable with self-treatment.  

For these reasons, the Board finds that the 40 percent 
disability rating for severe impairment of the lumbar spine 
without any neurological disability (other than very 
minimally impaired strength of the right leg) adequately 
compensates the veteran for his level of pain with functional 
loss and for any increased level of functional loss and pain 
during flare-ups.  Therefore, the claim for an increased 
rating is denied.  The Board has considered the requirement 
of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding 
the current level of the veteran's disability in his favor.  
However, the objective medical evidence does not create a 
reasonable doubt regarding the current level of his lumbar 
spine disability.  As indicated above, there are no 
neurological findings such as would warrant a 60 percent 
disability rating or any symptoms indicative of a pronounced 
lumbar spine disability.  There are also no findings under 
the amended rating criteria sufficient to warrant an 
increased rating such as incapacitating episodes of disc 
disease or more severe limitation of motion. 


ORDER

Entitlement to a disability rating greater than 40 percent 
for residuals of compression fracture at L4, with fusion and 
herniated disc at L4-5, is denied.

Entitlement to a 10 percent disability rating for 
demonstrable deformity of vertebral body, in addition to the 
40 percent disability rating in effect for lumbar disc 
disease, is granted, subject to the provisions governing the 
award of monetary benefits.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



